Citation Nr: 0914976	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-27 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right hand pain as 
secondary to service-connected disability of scars, right 
ring finger status post laceration and fracture.

2.  Entitlement to service connection for a sleep disorder, 
as secondary to service-connected tinnitus.

3.  Entitlement to separate initial 10 percent disability 
ratings for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from August 1961 to 
January 1966.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The claim for service connection for right hand pain as 
secondary to service-connected disability of scars, right 
ring finger will be considered within the Remand section of 
this document below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  There is no competent medical evidence that the Veteran 
currently has a sleep disorder.  

3.  The Veteran experiences bilateral tinnitus, a disorder 
which, under applicable VA regulations, is assigned a single 
schedular disability rating.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder 
as secondary to service-connected tinnitus are not met as no 
such disability is demonstrated.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).

2.  The claim for separate initial schedular 10 percent 
disability ratings for tinnitus is without legal merit.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 
6260 (2002-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

With regard to the claim for separate initial 10 percent 
schedular ratings for tinnitus of each ear, the Veteran has 
been notified of the reasons for the denial of the claim, and 
has been afforded the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the Veteran.  As will be explained below, 
this claim lacks legal merit.  As the law, and not the facts, 
is dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

With respect to the claim for service connection for a sleep 
disorder, to include as secondary to service-connected 
tinnitus, an October 2004 pre-rating letter provided notice 
to the Veteran of the evidence and information needed to 
substantiate his claims for service connection on a direct 
basis.  This letter also informed the Veteran of what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  A 
July 2005 and a December 2005 post-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claims for service connection on a 
secondary  basis.  An August 2005 post- rating letter 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claim.  In a March 2006 
letter, the Veteran was provided information regarding 
disability ratings and effective dates pursuant to 
Dingess/Hartman.  After issuance of the above letters, and 
proving the Veteran and his representative additional 
opportunity to respond, the RO readjudicated the claim for 
service connection for a sleep disorder on a direct and 
secondary basis in a February 2006 rating decision and in an 
August 2006 SSOC.  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal.  The 
pertinent medical evidence of record includes the Veteran's 
service treatment records (STRs) and VA medical records.  
Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran as 
well as by his representative, on his behalf.

Although the representative asserts that the Veteran should 
be afforded a VA examination to obtain a nexus opinion 
regarding his claim for service connection for a sleep 
disorder as secondary to service-connected tinnitus, the 
Board disagrees.  As explained in more detail below, the 
claim for service connection for a sleep disorder as 
secondary to service-connected tinnitus is being denied 
because there is no medical evidence whatsoever that the 
Veteran currently has a sleep disorder.  As the current 
record does not reflect even a prima facie claim for service 
connection, there is no requirement for VA to arrange for a 
medical examination and/or to obtain a medical opinion in 
connection with the claim being denied.  See 38 U.S.C.A. § 
5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) 
(per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  Id. 
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
38 C.F.R. § 3.310(b).

The initial requirement for establishing a valid claim for 
service connection consists of evidence of a current 
disability, as mentioned above, and with regard to the 
Veteran's claimed sleep disorder, this objective criterion 
has not been met.  As the basis for this claim, the Veteran 
contends that because of his service-connected tinnitus, 
which causes him to suffer with constant ringing, he is 
unable to sleep. 
Initially, neither the Veteran's STRs nor post-service 
medical records demonstrate treatment for or a diagnosis of a 
sleep disorder.  There are no complaints or findings to 
identify a sleep disorder in any of the medical records 
associated with the claims file.  Thus, the Board finds that 
the medical evidence in this case fails to establish the 
Veteran has a current sleep disorder, and neither he nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Hence, where, as here, competent evidence 
does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claim for service connection for a 
sleep disorder as secondary to service-connected tinnitus 
must be denied because the first essential criterion for a 
grant of service connection, on a direct or secondary basis - 
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.

The Veteran has asserted that his tinnitus makes it difficult 
for him to sleep.  There is no medical evidence on this 
contention, and as noted, no sleep disorder has been 
clinically established.  As such, while we note the 
complains, service connection is not granted for such 
complaints where there is no evidence of underlying 
disability.  As noted otherwise herein, service connection 
for tinnitus is granted.

III.  Separate initial 10 percent ratings for tinnitus

Tinnitus is evaluated under DC 6260, which was revised, 
effective June 13, 2003, to clarify existing VA practice that 
only a single 10 percent rating is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 
(2008).

In a September 2004 rating decision issued in November 2004, 
the RO granted service connection and assigned an initial 10 
percent rating for tinnitus.

In May 2005, the Veteran, through his representative, 
requested separate 10 percent disability ratings (one for 
each ear) for tinnitus.  The RO denied the request in 
September 2005 because the assignment of a separate rating 
for tinnitus in each ear is barred by the laws administered 
by VA.  The RO's decision has been appealed to the Board.

The Veteran predicates his claim on the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), in which the 
Court held that the pre-1999 and pre-June 13, 2003 versions 
of Diagnostic Code 6260 required that VA assign dual 10 
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  VA appealed this decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit reversed the decision of the Court and concluded that 
the Court erred in not deferring to the VA's interpretation 
of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic 
Code 6260, which limits a Veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available.  See 38 C.F.R. § 
4.87, Diagnostic Code 6260.  As there is no legal basis upon 
which to award separate initial schedular ratings for 
tinnitus, the Veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for service connection for a sleep disorder as 
secondary to service-connected tinnitus is denied.

The claim of entitlement to separate initial 10 percent 
schedular disability ratings for tinnitus is denied.

REMAND

The Veteran asserts that he has right hand pain secondary to 
his service-connected disability of scars, right finger 
status post laceration and fracture.

STRs reflect that in July 1963 the Veteran caught his right 
finger tip in a trailer hitch sustaining an extensive 
laceration through his nail bed with loss of nail.  X-rays 
showed a crush fracture.  The STRs are negative for 
complaints or findings specific for right hand pain, other 
than the right finger.  Service connection for the scars and 
residuals of a fractured finger has been granted.

Post-service VA medical records reflect that in August 2004 
the Veteran complained of right hand pain and he was 
diagnosed with bilateral carpel tunnel syndrome (CTS).  A 
December 2004 MRI revealed mild degenerative joint disease 
(DJD) of the right wrist.  However, there is no medical 
evidence opining as to whether or not the Veteran currently 
has a right hand disability related to his active military 
service or his service-connected disability of scars, right 
ring finger.  Thus, the Board has insufficient competent 
medical evidence on file to make a decision on the claim. 
Accordingly, the Veteran should be scheduled for an 
appropriate VA examination to determine the nature and 
etiology of any current right hand disability.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2008).

Accordingly, this matter is REMANDED for the following 
action:

1. The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
right hand disability. All indicated 
tests should be accomplished, and all 
clinical findings reported in detail.  
The claims file should be made available 
to the examiner for review prior to 
entering any opinion(s), and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.

The examiner is requested to identify any 
current right hand disability, to include 
DJD of the right wrist and CTS, if 
appropriate.  Then, with respect to each 
such diagnosed disability, the examiner 
should provide an opinion, consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability is 
medically related to service or to the 
Veteran's service-connected scars, right 
ring finger status post laceration and 
fracture.  The examiner should set forth 
all examination findings, together with 
the complete rationale for all 
conclusions reached

2.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for right hand pain as 
secondary to service-connected disability 
of scars, right ring finger status post 
laceration and fracture.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a SSOC.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


